Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 10/05/22. Claims 1, 6-8, 10, and 17-22 are currently pending in the application, with claims 1, 6-8, and 10 having being withdrawn and claims 2-5, 9, and 11-16 having being cancelled.  Accordingly, claims 17-22 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The Examiner acknowledges receipt of Applicant’s Foreign Translated document which is entered into record herein.  As a result, the effective filing date of the instant invention is 04/18/2013.  Additionally, given that applicant has yet to obviate the 103(a) rejection of record, the request for rejoinder of the method claims 1, 6-8, and 10 is denied.  

Terminal Disclaimer

	       The terminal disclaimer (TD) filed on 10/05/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 11,420,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

		Given that applicant has filed a TD disclaiming any patent granted on 11,420,963, the Obviousness Double Patenting (ODP) rejection of claims 17-22 over claims 1-5, 8, and 10-11 of U.S. Patent 11,420,963 (Cho et al.) is hereby withdrawn.  

		Given that applicant has amended the claims to now specifically define the salt of rebamipide, the 112(b) rejection of claims 17-22 is now moot.  Consequently, the 112(b) rejection of claims 17-22 is hereby withdrawn.  

Applicant’s argument with respect to the prior art Cho et al. (‘963) over the 103(a) rejection has been fully considered.  Applicant argues that now that Applicant has provided a Foreign Translated document of the priority document, the 103(a) rejection has been obviated. Such argument is not found persuasive as the Examiner contends that while the effective filing date of the instant invention is now 04/18/13, the prior art effective filing date is still earlier than the instant invention (i.e. 06/26/12).  Consequently, the Examiner will need a statement of the record from Applicant that the disclosure of Patent ‘963 is not by another but rather applicant’s own work or that the disclosure is subject to common ownership or that the disclosure is derived from the instant inventors. Since Applicant has yet to submit such record and/or statement, the examiner maintains that the 103 (a) rejection remains proper and is maintained for reasons of record.  

For the foregoing reasons, the 112(a) and ODP rejections are hereby withdrawn. However, the 103(a) rejection remains proper.  In view of applicant’s amendment, the following modified 103 (a) Final rejection is being made. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1 of Cho et al. (U.S. 11,420,963) (hereinafter ‘963).

Claims are drawn to rebamipide prodrug, preparation and method of use.

Claimed invention is considered obvious over issued patent US ‘963. Cho teaches 2- morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate maleate (column 6, lines 66-67; Example 195 at column 115, lines 35-67).
Cho teaches that his compounds, including 2-morpholinoethy] 2-(4-chlorobenzamido)-3- (2-0xo-1,2-dihydroquinolin-4-yl)propanoate maleate, are suitable for oral administration (column 18, lines 19-22.) Claim 17 does not require that the oral composition contain anything other than the recited prodrug, so there is no need for Cho to teach any particular carrier.

Cho teaches that his compounds, including 2-morpholinoethyl 2-(4-chlorobenzamido)-3-(2-oxo- 1,2-dihydroquinolin-4-yl)propanoate maleate, are useful for treating dry eye (column 18, lines 36-40.)
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because the translation of said application that has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216 has an effective priority date of 04/18/13, i.e. a date after the earliest effective filing date of Cho et al. ‘963.

Claims are drawn to 4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4-yl)propanoate) derivatives such as (2-morpholinoethy1 2-(4-chlorobenzamido)-3-(2-oxo-1,2-dihydroquinolin-4- yl)propanoate),

This application is a 371 of a PCT filed 4/17/14. The PCT claims benefit of a Korean foreign-priority document filed 4/18/13.  However, the Cho references are intervening art due to its earlier effective filing date of 06/26/12. See MPEP 216, second paragraph 249.  Applicant is either required to state on the record that the disclosure from Cho et al. ‘963 is derived from Applicant’s own work or subject to common joint ownership in order to obviate said 103(a) rejection.

Thus, to one of ordinary skill in the art would have found it obvious to administer the maleate compound of Cho et al. ‘963 since Cho et al. teaches that the maleate form of the prodrug of rebamipide is effective in treating dry eye symptoms and one skilled in the art would have had a reasonable expectation of providing said compound to treat symptoms associated with dry eyes. 

				Conclusion
	No claims allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/03/2022